Citation Nr: 1412258	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to education benefits in excess of a 50 percent rate under the provisions of Chapter 33, Title 38, United States Code (Chapter 33 or Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had honorable active service from October 24, 2002 to February 2, 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 decision kin which the RO), in Buffalo, New York, determined the duration of the Veteran's creditable active duty service toward the Chapter 33 (Post 9/11 GI Bill) education benefits warranted a maximum 50 percent rate of payment.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011. 

On her VA Form 9, the Veteran requested a Board hearing in Washington, DC.  The requested hearing was scheduled in July 2012.  The Veteran failed to report for the scheduled hearing with no cause given, and has not since requested rescheduling of the hearing.  As such, her Board hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2013). 

In addition to the paper claims file, there is a VA paperless, electronic file associated with the Veteran's claim.  A March 2014 review of the documents in such file reveals that they are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran served with the on active duty with the United States Army from October 24, 2002 to February 2, 2004, after which she was honorably discharged.  The period of active service included a period of basic training from October 24, 2002 to February 22, 2003, totaling approximately 122 days.  

2.  The Veteran served for a total of approximately 468 days, less than 24 months on active duty, and by law her period of basic/skills training from October 24, 2002 to February 22, 2003, may not be credited towards determine the length of creditable active duty for purposes of establishing the payment rate for Chapter 33 (Post 9/11 GI Bill) education benefits.

3.  The Veteran's creditable service period of purposes of Chapter 33 (Post 9/11 GI Bill) education benefits extends from February 23, 2003 to February 2, 2004; a period of more than 6 months and less than 12 months, comporting with a 50 percent maximum payment rate.


CONCLUSION OF LAW

The claim for a benefits payment rate higher than 50 percent for educational assistance under Chapter 33 (Post 9/11 GI Bill), Title 38 of the United States Code, is without legal merit.  38 U.S.C.A. 3311, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510 (2013).  A duty to assist letter relating to the Veteran's claim for Chapter 33/Post-9/11 GI Bill educational benefits was issued in November 2009, prior to the initial adjudication of the claim in August 2011.  

In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

II.  Chapter 33 Educational Assistance

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for Veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 to 3324 (West Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.9500 to 21.9770 (2013).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550(a).  

The post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 .F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b). 

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.  

Aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable.  The table is as follows, in pertinent part: 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 
90 percent with at least 30 months, but less than 36 months, of creditable active duty service; 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.

Notes associated with the provisions of 38 C.F.R. § 21.9640 indicate that where the aggregate length of active duty is at least 90 days but less than 24 months, periods of entry level and skill training must be excluded for purposes of determining the length of creditable service and maximum rate payable for Chapter 33 educational benefits.  38 U.S.C.A. §§ 3311(b) , 3313(c) (West Supp. 2012); 38 C.F.R. § 21.9640(a) (2013). 

In October 2009, the Veteran applied for Chapter 33 (Post 9/11 GI Bill) education benefits.  The file information obtained in November 2009, to the effect that the Veteran's served on active duty with the United States Army from October 24, 2002 to February 2, 2004, a total of approximately 468 days; to include a period of basic/skills training from October 24, 2002 to February 22, 2003, approximately 122 days.  

In November 2010, the RO in Muskogee, Oklahoma issued to the Veteran a Certificate of Eligibility for Chapter 33 Post-9/11 GI bill benefits.  Therein, VA determined that the Veteran had 338 days of creditable service, more than 6 months, but less than 12months.  She was also informed that because her total aggregate service was less than 24 months, her dates of entry level and skill training could not be included for purposes of calculating creditable active duty service.  

The Veteran has asserted that 338 days of creditable service is incorrect.  She maintains that she was in service for much longer than she was given credit for, and that, as such, her eligibility rate for Chapter 33 benefits should be upwardly adjusted., She has also indicated that the fact that she was pregnant and never told until she arrived overseas should be a factor as well.  

The basis for the amount of benefits a Veteran is eligible to receive, under the Post-9/11 GI bill, is based on length of service is provided under 38 C.F.R. § 21.9640, which indicates that VA will determine the amount of educational assistance payable under 38 U.S.C. Chapter 33 as provided in this section.   The total aggregate length of the Veteran's active service from October 24, 2002 to February 2, 2004, has been calculated as 468 days, less than 24 total months.  The evidence also clearly reflects, and the Veteran does not dispute, that she had a period of basic/skills training from October 24, 2002 to February 22, 2003; for a period of approximately 122 days.  Pursuant to VA law and regulations found at 38 U.S.C.A. §§ 3311, 3313; and 38 C.F.R. § 21.9640, since the Veteran's aggregate duration of active duty was less than 24 months, her period of training must be excluded in calculating the creditable length of service for establishing the rate of entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  Under the applicable legal authority, the duration of her creditable service is at least 6 months, but less than 12 months, warranting a maximum payment rate amount of 50 percent, as is currently assigned.  See 38 C.F.R. § 21.9640(a) (2013). 

The Board recognizes that in her notice of disagreement and VA Form 9, the Veteran indicated that her period of creditable service should have been longer and expressed her belief that her total aggregate service had been miscalculated.  Unfortunately, however, no evidence to such effect has been presented.  Furthermore, her pregnancy, apparently occurring during service, is not a factor for consideration in this case.  

The law is dispositive of the claim on appeal.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The Board finds that the evidence supports a determination that the Veteran had at least 12 months or more of creditable service for purposes of determining the maximum payment rate of Post-9/11 GI Bill education assistance benefits.  Consequently, there is no basis for the assignment of education benefits at a rate in excess of a 50 percent rate under the provisions of Chapter 33, Title 38, United States Code.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A benefits payment rate higher than 50 percent for educational assistance under Chapter 33 (Post 9/11 GI Bill), Title 38 of the United States Code, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


